FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 28, 2020

                                       No. 04-20-00424-CV

                                   IN RE David E. MARTINEZ

                     From the County Court at Law, Val Verde County, Texas
                                       Trial Court No.
                         Honorable Lewis G. Owens Jr., Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On July 27, 2020, Relator filed a petition for writ of mandamus and requested expedited
consideration due to the upcoming deadline to send out ballots.
         This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and Real Party in Interest may
file a response to the petition in this court no later than September 4, 2020. Any response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED August 28, 2020.


                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT